Case 1:20-cv-00340-TFM-B Document 51 Filed 05/19/21 Pagelof2 PagelD#: 1207

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

HARLEYSVILLE PREFERRED
INSURANCE COMPANY,

CIV. ACT. NO. 1:20-cv-340-
TEM-B

Plaintiff,

Vv.

INTERNATIONAL PAPER COMPANY,

)
)
)
)
)
)
)
)
)
et al., )
)

Defendants. )
AFFIDAVIT OF JOHN R. DAILEY, SR.

I, John R. Dailey, Sr., am over the age of eighteen and
understand the obligations of an oath. Being duly sworn, I
hereby state the following:

1. I am an individual defendant in this action.

2. I am the sole owner and officer of JRD Contracting,
Inc. and only person authorized to represent and act on behalf
the corporation.

3. Joseph C. McCorquodale III has notified me of his
attempt to withdraw as my attorney, and the attorney for JRD
Contracting, Inc. in this action.

4. Mr. McCorquodale has supplied me with a copy of the
Court’s May 12, 2021 Order (Doc. 47), and also the Notice of
Withdrawal that Mr. McCorquodale filed with the Court (Doc.

45, filed 5/12/21).
Case 1:20-cv-00340-TFM-B Document 51 Filed 05/19/21 Page2of2 PagelD#: 1208

5. I have no objections to Mr. McCorquodale filing his
Notice of Withdrawal and withdrawing as my counsel, and
counsel for JRD Contracting, Inc. in this action.

6. Due to health reasons, I am unable to attend the

upcoming hearing scheduled for May 25, 2021.

OLE LM,

Job R. Daily, Sr., /ifdividually
ontracting,

   

arid on behalf of JR
Ine *

Subscribed and sworn to before me this (9 aay of May, 2021.

Le fpjtli. oo
eee APES)

 
